Exhibit 10.1
FIRST AMENDMENT TO AMENDED & RESTATED MANAGEMENT SERVICES AGREEMENT
This FIRST AMENDMENT hereby amends the Amended and Restated Management Services
Agreement, dated January 1, 2009, (as amended, the “MSA”), between Argus Health
Systems, Inc. (“Argus”) and HealthSpring of Tennessee, Inc., a Tennessee
corporation; HealthSpring of Tennessee, Inc., a Tennessee corporation d/b/a
HealthSpring of Illinois; Texas HealthSpring, LLC, a Texas limited liability
company; HealthSpring Life & Health Insurance Company, Inc., a Texas insurance
company; HealthSpring of Florida, Inc., a Florida corporation; and HealthSpring
of Alabama, Inc., an Alabama corporation (hereinafter collectively referred to
as “Customer”). The effective date of this Amendment is January 1, 2010 (the
“Effective Date”).
WHEREAS, Argus entered into the MSA with Customer in order to facilitate certain
pharmacy benefit administration services including services relating to Medicare
Part D; and
WHEREAS, Argus and Customer desire to amend the MSA to revise certain provisions
relating to Medicare Part D services;
NOW THEREFORE, in consideration of the mutual promises and agreements contained
in this Amendment and in the MSA, Argus and Customer hereby agree as follows:

  1.   Section 14 of Subsection A (General Provisions) of Appendix 1 (Medicare
Part D Regulatory Provisions) to the Medicare Part D Addendum to the MSA shall
be deleted in its entirety and replaced with the following:

  14.   In accordance with 42 CFR 423.505(b)(21), subcontractor acknowledges the
CMS requirement that any prescription drug pricing standard used to reimburse
pharmacies based on the cost of the drug will be updated on January 1 of each
contract year and at least every seven (7) days thereafter, and (ii) that Argus
utilizes First DataBank as its third party pricing source.

  2.   Capitalized terms not otherwise defined herein shall have the meanings
stated in the MSA.

  3.   Except as otherwise set forth in this Amendment, the MSA shall not be
amended or otherwise modified in any respect and shall remain in full force and
effect in accordance with its terms. In the event of any conflict or
inconsistency between any provision of this Amendment and any provision of the
MSA, the provisions of this Amendment shall govern and control.

HealthSpring -First Amendment

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment.

          ARGUS HEATLTH SYSTEMS, INC.    
 
       
By:
Printed Name:
  /s/ Michael G. Mirt
 
Michael G. Mirt    
Title:
  Chief Executive Officer    
Date:
  April 2, 2009    
 
        HEALTHSPRING OF TENNESSEE, INC.    
 
       
By:
Printed Name:
  /s/ Michael G. Mirt
 
Michael G. Mirt    
Title:
  Chief Executive Officer    
Date:
  April 2, 2009    
 
        HEALTHSPRING OF TENNESSE, INC.     d/b/a HEALTHSPRING OF ILLINOIS    
 
       
By:
Printed Name:
  /s/ Michael G. Mirt
 
Michael G. Mirt    
Title:
  Chief Executive Officer    
Date:
  April 2, 2009    
 
       

HealthSpring -First Amendment
Page 2

 

 



--------------------------------------------------------------------------------



 



          TEXAS HEALTHSPRING, LLC    
 
       
By:
Printed Name:
  /s/ Michael G. Mirt
 
Michael G. Mirt    
Title:
  Chief Executive Officer    
Date:
  April 2, 2009    
 
        HEALTHSPRING OF ALABAMA, INC.    
 
       
By:
Printed Name:
  /s/ Michael G. Mirt
 
Michael G. Mirt    
Title:
  Chief Executive Officer    
Date:
  April 2, 2009    
 
        HEALTHSPRING OF FLORIDA, INC.    
 
       
By:
Printed Name:
  /s/ Michael G. Mirt
 
Michael G. Mirt    
Title:
  Chief Executive Officer    
Date:
  April 2, 2009    
 
        HEALTHSPRING LIFE & HEALTH INSURANCE COMPANY    
 
       
By:
Printed Name:
  /s/ Michael G. Mirt
 
Michael G. Mirt    
Title:
  Chief Executive Officer    
Date:
  April 2, 2009    

HealthSpring -First Amendment
Page 3

 

 